OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P0 BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                OFFICIAL BUSINESS                              U.S.POSTAGE » RTNEY BOWES
                                            </>
                STATE OF TEXAS
                PENALTY FOR                 o

                                                               ZIP 78701
                PRIVATE USE                                    02 W
                                        , Q-U.                 0001401682 JUL. 22. 2015
  7/16/2015
   DAVIDSON, JIMMY ROY           Tr. Ct. No. 9.13371-H                      WR-11,465-25
   On this day this Court has dismissed applicant's "...MOTION FOR COURT TO
   HOLD 53RD JUDICIAL DISTRICT ATTORNEY OF TEXAS RONALREARLE AND
                                                                             \ t opnrpc;
   HIS ASSISTANT DISTRICT ATTORNEYS IN CONTEMPT OF C(
   ENTERED OCTOBER 6, 1991
                                                          'fc/V       Abel Acosia, Clerk
                vP*             JIMMY ROY DAVIDSON
            V

  ^    ':
•43B   7&BS7